Title: From Benjamin Franklin to Samuel Adams, 2 March 1778
From: Franklin, Benjamin
To: Adams, Samuel


Dear Sir,
Passy, near Paris, March 2. 1778
By this Conveyance the Treaties we have concluded here go over to Congress. I flatter myself they will meet with Approbation. If there should be any Particulars which the Congress would wish to be chang’d or added, there is at present an exceeding good Disposition in this Court to oblige; and no Proposition tolerably reasonable will meet with Difficulty. But the way will be to ratify these Treaties, and then propose separate additional or explanatory Articles.
I send you enclos’d some Notes just receiv’d from a Member of P. in which you will see something of the present Court Views: But we have fuller Advices on one particular, viz. That their great Hope is to divide, by means of their Commissioners.  They say they have certain Advice that they have a large Party in the Congress, almost a Majority, who are for returning to the Dependency. In the enclos’d Copy of a Letter to Mr. Hartley you will see my Sentiments of their two Bills, as well as in our general Letter. I have but little Time. Dr. Cooper will show you what I have written to him. America at present stands in the highest Light of Esteem and Respect thro’out Europe. A Return to Dependence on England would sink her into eternal Contempt. I am, with true Esteem and Respect, Dear Sir, Your most obedient humble Servant
B Franklin

You may observe in the Letter to Mr. Hartley, a Hint that the Commissioners might come to Paris and treat with us. We have indeed no express Power to treat with England particularly: But one of the Resolutions of Congress gives us a general Power to treat of Peace, Amity and Commerce with any European Nation.
Honble. Saml Adams Esqr

 
Endorsed: from Dr Franklin Passy Mar 2 1778
Notation: Copied and Exd.
